              Entered on Docket December 4, 2018

                                                                Below is the Order of the Court.


1

2                                                               ___________________
                                                                Christopher M. Alston
3                                                               U.S. Bankruptcy Judge
                                                                 (Dated as of Entered on Docket date above)
4

5

6        _______________________________________________________________
7

8

9
                                              THE HONORABLE CHRISTOPHER M. ALSTON
10   David A. Gebben, Attorney At Law         Chapter 7
11   1700 Seventh Avenue, Suite 2100          Hearing Location:  700 Stewart Street, Room 7206
     Seattle, WA 98101                                           Seattle, WA 98101
12   Ph. (206) 357-8456                       HEARING DATE/TIME: DECEMBER 7, 2018, 9:30 A.M.
     Fax (206) 357-8401                       Response Date:     November 30, 2018
13

14
                              UNITED STATES BANKRUPTCY COURT
15
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
16   In Re:                                                 NO.        17-13504-CMA
17   GILMAN GALLERY, INC.,                                  ORDER AUTHORIZING TRUSTEE TO
                                                            ABANDON AND DISPOSE OF SOME OF THE
18                                                          RECORDS OF THE DEBTOR COMPANY
                                             Debtor.
19
              THIS MATTER having come on before this Court, upon Trustee’s Motion To Abandon And
20
     Dispose Os Some Of The Records Of The Debtor Company dated 11-15-18, as filed by Edmund J. Wood,
21
     Trustee, the Chapter 7 trustee herein (“trustee”), and this Court having reviewed the records and files
22
     herein related to that motion, including the Notice Of Hearing related to that motion, the Certificate of
23
     Service related to that Notice Of Hearing, and a statement of no opposition dated 12-3-18, and good cause
24
     appearing to this Court for entry of the following order in this matter, pursuant to 11 U.S.C. §554(a) and
25
     pursuant to Bankruptcy Rule(s) 6007 and/or 9013, now therefore it is
26
     ORDER AUTHORIZING TRUSTEE TO ABANDON                                                            DAVID A. GEBBEN,
                                                                                                     ATTORNEY AT LAW
     AND DISPOSE OF SOME OF THE RECORDS                                                          1700 SEVENTH AVENUE, SUITE 2100
     OF THE DEBTOR COMPANY                                -1-                                           SEATTLE, WA 98101
                                                                                                    TELEPHONE: (206) 357-8456
                                                                                                    FACSIMILE: (206) 357-8401
          Case 17-13504-CMA         Doc 98     Filed 12/04/18       Ent. 12/04/18 14:38:01            Pg. 1 of 2
                                                                 Below is the Order of the Court.


1
            ORDERED that the trustee’s proposal to abandon any records of the debtor company, including
2
     the banking records, tax records and other records that the trustee and/or his accountants, Quackenbush
3
     Hansen & Cogar, PLLC, took possession of during the course of this case, pursuant to 11 U.S.C. §554(a),
4
     as records that are burdensome to the bankruptcy estate and of inconsequential value to the bankruptcy
5
     estate, is approved and confirmed by this Court and the trustee and his accountants are authorized by this
6
     Court to dispose of those records at this time.
7
                                                  / / / End of Order / / /
8

9     Presented by:
      David A. Gebben, Attorney At Law
10

11    ___/S/ David A. Gebben ___________
      By: David A. Gebben, WSBA #16290
12    Counsel to the trustee

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER AUTHORIZING TRUSTEE TO ABANDON                                                      DAVID A. GEBBEN,
                                                                                               ATTORNEY AT LAW
     AND DISPOSE OF SOME OF THE RECORDS                                                    1700 SEVENTH AVENUE, SUITE 2100
     OF THE DEBTOR COMPANY                                 -2-                                    SEATTLE, WA 98101
                                                                                              TELEPHONE: (206) 357-8456
                                                                                              FACSIMILE: (206) 357-8401
          Case 17-13504-CMA          Doc 98     Filed 12/04/18      Ent. 12/04/18 14:38:01      Pg. 2 of 2
